Citation Nr: 0400704	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating in for 
service-connected  residuals of frostbite of the left foot, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of frostbite of the right foot, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his sister-in-law




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).  In that decision the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of frostbite of the left foot and assigned a 20 percent 
rating for the disorder.  The veteran perfected an appeal of 
the assigned rating, and asserted that service connection 
should also have been granted for the residuals of frostbite 
of the right foot.  In a May 2000 rating decision the RO in 
essence granted service connection for frostbite residuals in 
both feet and awarded separate 20 percent ratings for each 
disability.  The veteran contends that higher disability 
ratings should be assigned.  

In May 2003 the veteran testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing has been prepared, and is of 
record.  The Board notes that during the May 2003 hearing the 
veteran indicated that he was claiming entitlement to service 
connection for a skin disorder on the feet, which he asserted 
was a residual of the frostbite.  Since service connection 
has been granted for frostbite residuals, to the extent that 
he is contending that tissue loss exists, this is part and 
parcel of the already service-connected disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2003). 
It appears, however, that the veteran is contending that he 
has a skin disorder secondary to the service-connected 
frostbite residuals.  That issue has not yet been addressed 
by the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO]. 

This appeal is being remanded to the RO via the Veterans 
Benefits Administration (VBA) Appeals Management Center (AMC) 
in Washington, DC.  VBA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that higher ratings are warranted for 
the residuals of frostbite of the feet because he suffers 
from severe pain, instability, and lack of coordination in 
the lower extremities, which requires him to use a wheelchair 
for mobility.  A review of the medical evidence of record 
discloses, however, that in addition to the residuals of 
frostbite of the feet, the veteran also suffers from 
degenerative joint and disc disease of the lumbar spine with 
moderate spinal stenosis and bilateral radiculopathy; 
moderate to marked degenerative joint disease of both knees; 
and peripheral vascular disease, status post saphenous vein 
femoral popliteal bypass graph, bilateral.  Although service 
connection has been established for the residuals of 
frostbite, service connection has not been granted for the 
remaining disabilities affecting the lower extremities.  It 
is not clear from the available evidence whether the 
functional limitations in the lower extremities are due 
primarily to the service-connected frostbite residuals or to 
nonservice-connected disabilities.  See Mittleider v. West, 
11 Vet. App 181, 182 (1998).  For that reason the Board finds 
that a VA examination is required.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. §§5103, 5103A (West 2002)] was 
enacted on November 9, 2000.  The VCAA is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and still pending before VA on 
that date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The provisions of the VCAA are, therefore, applicable 
to the veteran's appeal of the ratings assigned for the 
residuals of frostbite.  The RO has not, however, informed 
him of the evidence required to establish entitlement to 
higher ratings, or the relative responsibilities of the 
veteran and VA in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds, 
therefore, that remand of the case is necessary.

In addition to the above, the Board notes that the veteran 
submitted additional evidence in support of his appeal 
following the May 2003 hearing before the undersigned.  He 
has not waived consideration of this evidence by the RO, and 
the Board is precluded from considering the evidence in the 
first instance without such a waiver.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-47 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2001).  
When re-adjudicating the veteran's appeal the RO will, 
therefore, have the opportunity to consider the newly 
submitted evidence.

Accordingly, this case is remanded to the VBA for the 
following:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of frostbite since May 2002.  After 
securing any necessary release, VBA 
should obtain copies of such records that 
are not in file.  Specifically, VBA 
should obtain the veteran's treatment 
records from the VA medical center (MC) 
in Syracuse, New York.  If VBA is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  VBA should afford the veteran a VA 
medical examination in order to 
distinguish the functional limitations 
due to the residuals of frostbite from 
those of nonservice-connected 
disabilities.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should conduct an examination of 
the lower extremities and provide a 
diagnosis for any pathology found.  The 
examiner should also describe the 
manifestations of the service-connected 
residuals of frostbite of the veteran's 
feet.  
The examiner should distinguish the 
manifestations of frostbite from any 
lower extremity symptoms not due to the 
service-connected frostbite residuals.
 
4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  



CONTINUED ON NEXT PAGE


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the VBA to provide expeditious handling of all 
cases that have been remanded by the Board.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


